DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 2-4, 6-15, 17-23 are pending wherein claims 2, 8, 13, and 19 are in independent form. 
3.	Claims 1, 5, 16 have been cancelled. 
4.	Claims 2, 8, 13, and 19 have been amended.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Response to Arguments
6.	Applicant’s arguments with respect to claims 8 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Terminal Disclaimer
7.	Applicant states on page 6 of the remarks that a terminal disclaimer is filed to obviate the double patenting rejection. However, no terminal disclaimer is filed and therefore, the double patenting rejection is maintained.
Examiner’s comment
8.	 Examiner discussed with applicant’s representative during a telephone interview that the application will be in condition for allowance if the claims 8-12, 19-23 are cancelled and a terminal disclaimer is filed to overcome the double patenting rejection. However, no decision has been received from the applicant after waiting for more than 3 weeks.  
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 2, 6-8, 11-13, 17-19, 22, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18 of copending 16396312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Re claim 2 of the instant application, claim 1 of copending Application No. 16396312 recites every limitation.
Re claim 6 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 7 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 8 of the instant application, claim 1 of copending Application No. 16396312 recites every limitation.
Re claim 11 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 12 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 13 of the instant application, claim 18 of copending Application No. 16396312 recites every limitation.
Re claim 17 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 18 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
Re claim 19 of the instant application, claim 18 of copending Application No. 16396312 recites every limitation.

Re claim 23 of the instant application, claim 6 of copending Application No. 16396312 recites every limitation.
		
		This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 8-11, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Senarath et al (US 20180132117 A1, hereinafter referred to as Senarath) in view of Sun et al (WO2018127019, hereinafter referred to as Sun).
		Re claim 8, Senarath teaches an apparatus of a consumer (Network customer, Fig. 5-6), comprising:
	(i) one or more processors (processor 1010, Fig. 4) to send a CreateMeasurementJob operation request (request from a customer as shown in step 502, Fig. 5-6) to a management service provider (Network manager, Fig. 5-6) to create a measurement job for a network function (NF) (create performance report on the basis of per QoS level, per service basis, per slice basis, per 
	(ii) wherein the measurement job is to collect a value for one or more measurement types (performance report), the one or more measurement types comprising performance measurements to be collected from the NF (collecting performance data from DM, SOM), and to receive a result of the performance measurements from the management service provider (receiving performance report from the network manager) (Fig. 5-6, Par 0010-0017, Par 0065-0068, Par 0072-0080, Par 0098-0099, 0103-0113, Par 0116-0118, Par 0121-0130, Par 0135); and
	(iii) a memory to store the performance measurements (customer receives performance report from the network manager after making a request for performance data. Therefore, it is evident that the customer has storing capacity/memory to store the received performance report) (Fig. 5-6, Par 0072-0080, Par 0098-0099, 0103-0113, Par 0116-0118, Par 0121-0130).
		Senarath further discloses that the performance management job can include granularity period (Par 0068) and the performance management job is created for each network allotment instance such as a network slice instance (Par 0068). Senarath also discloses that each network allotment/network slice instance is created and performance measurements for each slice are collected based on a customer request, 502 (Fig. 5-6, Par 0099-0113, Par 0116-0118, Par 0120-0125). As the performance measurements for each slice are collected based on a customer request, the customer request should include the 
		Even though it is evident from above discussion that a granularity period should include in a measurement request, Senarath does not explicitly disclose that the CreateMeasurementJob operation request includes a granularity period for the measurement job.
		Sun teaches that the CreateMeasurementJob operation request (createMeasurementJob) includes a granularity period (measurement time granularity/granularityPeriod) for the measurement job (Pg. 3, Line 5-22, Pg. 15, Line 4-31).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Senarath by including the step that the 
		Claim 19 recites one or more non-transitory storage media storing instruction to be executed by an apparatus to perform the similar steps recited in claim 8 and thereby, is rejected for the reasons discussed above with respect to claim 8.
		Re claims 9, 20, Senarath teaches that the request from the consumer is to collect one or more measurement types (performance measurement data, fault management data) of an object class (request specifying a QoS class, QoS level, service class, slice type etc.) (Fig. 5-6, Par 0099, Par 0103, Par 0116-0118, Par 0121-0130, Par 0137).
		Re claims 10, 21, Senarath teaches that the object class comprises an Information Object Class Name (iOCName) (customer request specifying a QoS class, QoS level, service class, slice type etc.) (Fig. 5-6, Par 0099, Par 0116-0118, Par 0121-0130, Par 0137).
		Re claims 11, 22, Senarath teaches that the result of the performance measurements is reported to the consumer as a performance data file (aggregated performance report sent to the customer) (Fig. 5-6, Par 0116-0118, Par 0121-0130).
s 12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Senarath and Sun as applied to claims 8 and 19 above and further in view of Cruise et al (US 20190095510 A1, hereinafter referred to as Cruise).
		Re claims 12, 23, Senarath does not explicitly disclose that the result of the performance measurements is reported to the consumer as streaming performance data.
		Cruise teaches that the result of the performance measurements is reported to the consumer as streaming performance data (Par 0374).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Senarath by including the step that the result of the performance measurements is reported to the consumer as streaming performance data as taught by Cruise for the purpose of efficiently communicating information in a network.
Allowable Subject Matter
		Claims 2-4, 6, 7, 13-15, 17, 18 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections set forth in this Office action.







Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473